COURT OF APPEALS
                                       EIGHTH DISTRICT OF TEXAS
                                            EL PASO, TEXAS


                                                            §
     TRACI COLLINS,                                                           No. 08-20-00041-CV
                                                            §
     Appellant,                                                                  Appeal from the
                                                            §
     v.                                                                        53rd District Court
                                                            §
     LENA LAXTON,                                                           of Travis County, Texas1
                                                            §
     Appellee.                                                             (TC# D-1-FM-15-006800)
                                                            §


                                         MEMORANDUM OPINION

           Appellant Traci Collins filed an unopposed motion for voluntary dismissal of this appeal.

See TEX.R.APP.P. 42.1(a)(1). The motion is granted, and this appeal is dismissed. Costs are taxed

against the Appellant. See TEX.R.APP. P. 42.1(d).



April 8, 2020
                                                      YVONNE T. RODRIGUEZ, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.




1
    We hear this case on transfer from the Third Court of Appeals in Austin. See TEX.R.APP.P. 41.3.